Lease relating to Part of Unit 8 between Quentin King and Clean Power Technologies Limited 1 Contents Clause 1 Interpretation 6 2 Grant 9 3 Ancillary rights 9 4 Rights excepted and reserved 9 5 Third party rights 11 6 The Annual Rent 11 7 Insurance 11 8 Rates and taxes 11 9 Utilities 13 10 Common Items 14 11 VAT 14 12 Default interest and interest 14 13 Costs 15 14 Compensation on vacating 15 15 No deduction, counterclaim or set-off 15 16 Assignments 16 17 Underlettings 16 18 Sharing occupation 17 19 Charging 19 20 Prohibition of other dealings 19 21 Registration and notification of dealings and occupation 19 22 Prohibition of noting lease on the Landlord's title 19 23 Repairs 20 24 Decoration 20 25 Alterations 20 26 Signs, aerials and masts 21 27 Returning the Property to the Landlord 21 28 Use 23 29 Compliance with laws 23 30 Encroachments, obstructions and acquisition of rights 24 31 Remedy breaches 24 32 Indemnity 25 33 Covenant for quiet enjoyment of the Landlord 26 34 Guarantee and indemnity 26 35 Condition for re-entry 26 36 Liability 26 37 Entire agreement and exclusion of representations 27 38 Notices, consents and approvals 28 39 Governing law and jurisdiction 28 40 Contracts (Rights of Third Parties) Act 1999 29 41 Landlord and Tenant (Covenants) Act 1995 29 2 PRESCRIBED CLAUSES The following clauses are prescribed under rule 58A of the Land Registration Rules LR1.
